                       IN TIIB UNITED STATES DISTRICT COURT
                   FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. 5:18-CR-364-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                  v.                           )               ORDER
                                               )
MICHAEL JACOBS,                                )
                                               )
                          Defendant. ·         )

       On January 27, 2021, the court entered a comprehensive order denying Michael Jacobs's

motion for compassionate release. See [D.E. 258]. On March 25, 2021, and April 23, 2021, Jacobs

again moved for compassionate release again citing his age, his health, and his infection with and

recovery from COVID-19. See [D.E. 267, 270]. Jacobs also cited United States v. Kibble, 992 F.3d

326 (4th Cir. 2021 ), and argues that Kibble requires this court to balance the factors under 18 U.S.C.

§ 3553(a) differently. See [D.E. 270].

       The court rejects Jacobs's arguments. Kibble does not require this court to balance the

factors under 18 U.S.C. § 3553(a) differently than this court balanced them in its order of January

27,2021. Cf. Kibble, 992F.3dat331-32. Moreover, UnitedStatesv. High.No. 20-7350,2021 WL

1823289, at •4-7 (4th Cir. May 7, 2021), confirms that this court permissibly reviewed the entire
                                                                                                   L


record and the section 3553(a) factors in consideringJacobs's motion for compassionate release.

See id. In this court's view, nothing material has changed in Jacobs's case since January 27, 2021.

Thus, the court DENIES Jacobs's motions for compassionate release [D.E. 267, 270].

       SO ORDERED. This _ll day of May 2021.


                                                            JSc. DEVER ID_
                                                            United States District Judge
